116 Ga. App. 76 (1967)
156 S.E.2d 522
HOME FINANCE COMPANY
v.
SMITH et al.
42855.
Court of Appeals of Georgia.
Argued June 5, 1967.
Decided June 15, 1967.
Rehearing Denied June 27, 1967.
Isaac S. Jolles, for appellant.
Lester & Lester, James L. Lester, for appellees.
HALL, Judge.
The plaintiffs sued the defendant on an account for services rendered as accountants. The trial resulted in a verdict and judgment for the plaintiffs. The defendant appealed after the trial court overruled its motion for new trial. On the defendant's enumerations of error made in this court, we hold:
1. The defendant objected to the admission in evidence of business records of the plaintiffs introduced to prove the account sued on, on the ground that the foundation required by law for their admission had not been laid. One of the partners in the plaintiff firm testified that he supervised the bookkeeping procedures of the firm, and his testimony as to these procedures and these particular records was sufficient to authorize the trial judge to find that the records were made in the regular course of business, and that it was in the regular course of business to make such records at the time of the transaction or within a reasonable time thereafter, as required by Ga. L. 1952, p. 177 (Code Ann. § 38-711).
2. The defendant contends that certain remarks made by the court during the trial were an expression of opinion upon the evidence. The defendant made no objection or motion for mistrial on this ground. The enumeration of error on this ground is therefore without merit. Flanigan v. Reville, 107 Ga. App. 382 (130 SE2d 258).
3. Upon cross examination the plaintiffs' counsel asked a witness *77 for the defendant if he knew the plaintiffs' reputation. The defendant objected on the ground that the plaintiff's character was not in issue in this case, and the trial court overruled the objection. No testimony was elicited from the witness as to the plaintiffs' general reputation. Considerable colloquy then took place between the witness, both counsel and the court. Eventually the witness, in response to a question from the court, as to whether the reputation was "good or bad," testified that "with the clients it was good." If the defendant desired to contest the admissibility of this subsequent testimony, he should have made an additional objection. Lee v. Overstreet, 150 Ga. 153 (103 SE 157); Busch, Law and Tactics in Jury Trials 940, § 483.
The trial court did not err on any of the issues presented by the enumerations of error.
Judgment affirmed. Felton, C. J., and Eberhardt, J., concur.